Case 2:02-cv-05662-JAK-FFM Document 1009-1 Filed 12/12/19 Page 1 of 2 Page ID
                                 #:10809



  1 LOUIS R. MILLER (State Bar No. 54141)
    smiller@millerbarondess.com
  2 BRIAN A. PROCEL (State Bar No. 218657)
  3 bprocel@millerbarondess.com
    DAVID W. SCHECTER (State Bar No. 296251)
  4 dschecter@millerbarondess.com
    MILLER BARONDESS, LLP
  5 1999 Avenue of the Stars, Suite 1000
    Los Angeles, California 90067
  6 Tel.: (310) 552-4400 / Fax: (310) 552-8400
  7
    MARY C. WICKHAM (State Bar No. 145664)
  8 mwickham@counsel.lacounty.gov
    VICKI KOZIKOUJEKIAN (State Bar No. 171588)
  9 vokzikoujekian@counsel.lacounty.gov
 10 LAURA QUINONEZ (State Bar No. 253862)
    lquinonez@counsel.lacounty.gov
 11 OFFICE OF LOS ANGELES COUNTY COUNSEL
    Kenneth Hahn Hall of Administration
 12 500 West Temple Street, Suite 648
    Los Angeles, California 90012
 13 Tel.: (213) 974-1811 / Fax: (213) 626-7446
 14
    Attorneys for The County Defendants
 15
 16                     UNITED STATES DISTRICT COURT
 17              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 18 KATIE A., et al.,                         CASE NO. 2:02-cv-05662-JAK-FFMx
 19
               Plaintiffs,                    CERTIFICATE OF SERVICE VIA
 20                                           MAIL
        v.
 21                                           Assigned to the Hon. John A. Kronstadt
    DIANA BONTA, et al.,                      and Magistrate Judge Frederick F.
 22                                           Mumm
 23            Defendants.
 24
 25
 26
 27
 28
      445808.1                                                  Case No. 2:02-cv-05662-JAK-FFMx
                              CERTIFICATE OF SERVICE VIA MAIL
Case 2:02-cv-05662-JAK-FFM Document 1009-1 Filed 12/12/19 Page 2 of 2 Page ID
                                 #:10810



  1                              CERTIFICATE OF SERVICE
  2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3        At the time of service, I was over 18 years of age and not a party to this
    action. I am employed in the County of Los Angeles, State of California. My
  4 business address is 1999 Avenue of the Stars, Suite 1000, Los Angeles, CA 90067.
  5         On December 12, 2019, I served true copies of the following document(s)
      described as:
  6
      1.         STIPULATION AND [PROPOSED] ORDER REGARDING THE
  7              COUNTY’S RULE 60(b)(5) MOTION
  8
      2.         CERTIFICATE OF SERVICE VIA MAIL
  9
      on the interested parties in this action as follows:
 10
                                         SERVICE LIST
 11
    Fiza A. Quraishi                                  Kathleen R Wolfe
 12 National Center for Youth Law                     US Department of Justice
    405 - 14th Street 15th Floor                      950 Pennsylvania Avenue N W NYA
 13 Oakland, CA 94612                                 Washington, DC 20530
 14
           BY MAIL: I enclosed the document(s) in a sealed envelope or package
 15 addressed to the persons at the addresses listed in the Service List and placed the
    envelope for collection and mailing, following our ordinary business practices. I am
 16 readily familiar with the practice of Miller Barondess, LLP for collecting and
    processing correspondence for mailing. On the same day that correspondence is
 17 placed for collection and mailing, it is deposited in the ordinary course of business
    with the United States Postal Service, in a sealed envelope with postage fully
 18 prepaid. I am a resident or employed in the county where the mailing occurred. The
    envelope was placed in the mail at Los Angeles, California.
 19
           I declare under penalty of perjury under the laws of the United States of
 20 America that the foregoing is true and correct and that I am employed in the office
    of a member of the bar of this Court at whose direction the service was made.
 21
           Executed on December 12, 2019, at Los Angeles, California.
 22
 23
 24
                                                   Tisarai S. Johnson
 25
 26
 27
 28
      445808.1
                                                  2                 Case No. 2:02-cv-05662-JAK-FFMx
                                  CERTIFICATE OF SERVICE VIA MAIL
